The ojiinion of the court was delivered by
Garrison, J.
In the case of Turnpike Company v. Haas, 32 Vroom 174, we held that “there was no statutory authority that authorized the assessor of a borough in 1896 to tax the section of a turnpike road within his borough as so much real estate, against the company that was incorporated to establish and maintain such road.”
This decision was expressly based upon the exemption eo nomine of “turnpikes” in the statute law as it stood in 1896. The General Tax act of 1903 (Pamph. L, p. 394) repealed all acts inconsistent with its provisions. In Hanover v. Camp Meeting Association, 47 Vroom 65 (opinion by Mr. Justice Swayze), we held that “the obvious effect of these provisions was to repeal all exemptions except those allowed by the act of 1903.” The exemption of turnpikes by the Corporation act of 1896 (Pamph. L., p. 313, § 110) is therefore repealed, as such exemption is not among those enumerated in the act of 1903.
It is said, however, that turnpike roads are not to be assessed for taxation because they are highways, and that concerning highways it has been determined by our courts that “nothing remains in the owner of the soil but the naked fee which, on the assertion of the public right, is divested of all beneficial interest.” Hoboken L. and I. Co. v. Hoboken, 7 Vroom 540 (opinion by Mr. Justice Depue).
*535The owner oí the soil upon which a franchise to maintain a turnpike is operative stands, however, in exactly the opposite position, since, by reason of a legislative grant, he is authorized and enabled to derive substantial benefits from such ownership. The argument based upon the lack of beneficial interest, therefore, if well founded as to ordinary highways, is entirely without application to the special sort of highway we are considering.
Conceding, therefore, that a bridge is a part of a turnpike, and that a turnpike is a sort of a highway, there is neither general law nor general principle of law by which such property is exempted from assessment for the purposes of general taxation.
The judgments brought up by these writs are affirmed.